Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Reply, filed on 02/15/2022 is hereby acknowledged.  Applicant’s request for rejoinder will be considered should allowable subject matter be agreed upon.  However, as stated previously, the product claims would be indistinguishable from naturally occurring variants not requiring the constructs or methods of the instant invention.  It is noted that specifying the change does not require the method in order to arrive at the specified change.  Furthermore, there is no specified change in the parent claim.  The claim is generically drawn to any mutation in any miRNA encoding DNA that redirects any such molecule to any second target. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 6, 14-15, 17-18, 24, 26, 28-30 and 35 remain rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al (2015 BMC Technology 15:1-10) in view of Kawahara et al (2007 Science 315:1137-1140) in view of Bhattacharya and Cui (2017 Journal of Integrative Bioinformatics 2017:1-7).
Jacobs et al teach the mutation of miRNA sequences in soybean using CRISPR-Cas using Cas9 wherein the structure of miRNA was not disrupted (see Targeting MIR genes) wherein the miRNA is processed as evidences by placing the mutation near the “mature miRNA sequences” wherein the modification is 1-16 bases which is within the limitations of claim 24 wherein the mutations are deletions, wherein a donor template is introduced and the editing agent comprises at least 1 gRNA operatively linked to a plant expressible promoter and wherein the endonuclease is Cas9 (see 4th paragraph under methods).
Jacobs et al do not measure or test whether or not the mutated miRNAs are redirected to secondary target sites and do not teach wherein the secondary target site is exogenous to the plant cell.
Kawahara et al teach that the editing of miRNA molecules from an A to I changes the target selection of miRNAs, therefore redirecting the miRNA to a second target (see throughout and figures), thus establishing that it was known as of 2007 that editing miRNAs in specific positions with specific bases would change the target site for the miRNA.
Bhattacharya and Cui teach the systematic prediction of the impacts of mutations in miRNA sequences including changed target sites (see results and discussion, Table 1 and figure 4 in particular).
Given the state of the art at the time of filing and the disclosures by Jacobs et al, Kawahara et al and Bhattacharya and Cui it would have been obvious to at least test the impact of the mutated miRNA sequences taught by Jacobs et al as taught by Kawahara and Bhattacharya and Cui and as suggest by both in assessing the target sites for the mutated miRNA sequences.  Further, given the technology available at the time of filing, it further would have been obvious to use the methods taught by Bhattacharya and Cui to assess which mutations would alter target sites and further assess the impact of changing those target sites.  One of ordinary skill in the art would have been motivated to do so given the statements by Jacobs et al on the benefits of using miRNA mutations to impact processes in soybean plants (see last paragraph on page 3).
Response to Arguments
Applicant's arguments filed 02/15/2022 have been fully considered but they are not persuasive. 
Applicants urge that none of the prior art documents discloses a method of modifying a DNA sequence encoding an RNA silencing molecule comprising the provision of a donor oligonucleotide for use as a repair template to generate a precise change in the DNA sequence as recited in the pending claims.
This is not persuasive because as outline above, the references, together, disclose the limitations of the instant claims.  It is respectfully pointed out that if a single reference indeed taught the elements urged by Applicant that the reference would qualify as a 102 reference that would anticipate the claims.  At issue, in the instantly claimed invention are two elements, both of which are taught in the prior art, as illustrated above.  One element is the use of CRISPR-Cas to precisely edit miRNA molecules to change their function, which as established above, is taught by Jacobs et al.  The other element is to precisely mutate the DNA encoding the miRNA sequence to change the target of said miRNA silencing, which is taught by Kawahara et al, and predictive specific changes are taught by Bhattacharya and Cui.  Given that Jacobs et al taught the successful modification of miRNA molecules  using CRISPR-Cas one would have had a reasonable expectation of success in using this same tool, available in the art (CRISP-Cas) in performing the changes taught by Kawahara et al.
Applicant urge that the methods taught by Jacobs et al is fundamentally different than the instantly claimed method, and further urge that it is incompatible with redirecting silencing specificity (see page 10 of arguments).
This is not persuasive, because the method (CRISPR-Cas) is the same method as the instantly claimed invention for introducing the changes.  Applicant appears to be indicating that because Jacobs et al do not precisely edit nucleotide changes for redirecting specificity that their method is incompatible with the instantly claimed method.  As pointed out above, if Jacobs did teach such precise edits it would qualify as a 102 reference as anticipating the instant invention.  Applicants have not provided any evidence that the method using CRISPR-Cas to edit miRNAs would be incompatible with the instant invention. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants urge that Kawahara et al do not disclose or teach any method of redirecting the specificity of RNA silencing molecules in a precise manner (see page 10 of arguments).
This is not persuasive because the method of such precise editing is already taught by Jacobs et al, whereas Kawahara et al provide the information and motivation to alter said method for the purpose of redirecting miRNA specificity by disclosing that precise changes, do in fact change the target of miRNAs when altered.  Similarly, if Kawahara et al taught this method it would also qualify as a 102 reference anticipated the instant invention.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants urge that Bhattacharya and Cui would not have been looked to arrive at the instant claims (see pages 11-12 of response).
This is not persuasive because Bhattacharya establish the state of the art and the predictability of making precise changes in miRNA sequences.  As state above, the Examiner takes into account what was known in the art at the time of filing, and the teachings in the field at the time to arrive at whether or not there is a prima facie case of obviousness.  At issue, were methods of modifying endogenous DNA encoding miRNAs using CRISPR-Cas known in the art at the time of filing?  Yes.  Was it known the art at the time of filing that silencing specificity could be altered and changed through precise changes to the DNA encoding miRNAs?  Yes.  So both the tools and the knowledge that one could alter miRNA sequences to change specificity, along with the predictive actual changes as disclosed by Bhattacharya and Cui, would have provided one of ordinary skill in the art with both the technical know-how as well as the motivation to use the tools provided by Jacobs et al to alter the miRNA sequences as taught by Kawahara et al and Bhattacharya and Cui. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicants urge that the instant invention provides a surprising result and that are no data in the prior art to suggest that it might be possible to redirect silencing specificity (see page 12 of response).
This is not persuasive because both Kawahara et al and Bhattacharya and Cui provide such a suggestion.  Applicants have not provided any data or rationale as to why one of ordinary skill in the art would not have expected this combination to work.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T PAGE whose telephone number is (571)272-5914. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT T PAGE/Primary Examiner, Art Unit 1663